Case 4:20-cv-10674-MFL-APP ECF No. 16 filed 06/25/20        PageID.206    Page 1 of 3




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

EDWARD ALBERT STENBERG,

      Plaintiff,                                    Case No. 20-cv-10674
                                                    Hon. Matthew F. Leitman
v.

CORIZON MEDICAL SERVICES, et al.,

     Defendants.
__________________________________________________________________/

ORDER (1) GRANTING PLAINTIFF’S MOTION TO APPOINT COUNSEL
 (ECF No. 10), (2) CONDITIONALLY APPOINTING COUNSEL, AND (3)
    STAYING CASE PENDING THE APPOINTMENT OF COUNSEL

      Plaintiff Edward Albert Stenberg is a state prisoner in the custody of the

Michigan Department of Corrections. On March 12, 2020, Stenberg filed this pro

se prisoner civil-rights action in which he brings claims arising out of medical

treatment that he received while incarcerated. (See Compl., ECF No. 1.) Stenberg

has filed several motions, including a motion for a preliminary injunction. (See Mot.,

ECF No. 3.) Stenberg has also filed a motion in which he requests that the Court

appoint him pro bono counsel. (See Mot. to Appoint Counsel, ECF No. 10.) In that

motion, Stenberg tells the Court that his medical conditions, including Parkinson’s

Disease, hepatic encephalopathy, and “end stage liver disease,” have made it nearly

“impossible” for him to prosecute his claims on his own. (Id., PageID.149-150.)

Stenberg also says that because he is “held in the infirmary” due to his medical

                                          1
Case 4:20-cv-10674-MFL-APP ECF No. 16 filed 06/25/20        PageID.207    Page 2 of 3




conditions, he is prevented from visiting the law library at the Woodland

Correctional Facility. (Id.)

      Unlike criminal cases, there is no constitutional or statutory right to the

appointment of counsel in civil cases. See Lavado v. Keohane, 992 F.2d 601, 605-

606 (6th Cir. 1993). However, this district has a procedure in which cases are

referred to a Pro Bono Committee that requests members of the bar assist in

appropriate cases.     The Court believes that Stenberg would benefit from the

assistance of appointed pro bono counsel and that pro bono counsel would help

clarify the issues in dispute in this action.

      Accordingly, the Court REFERS this case to the Pro Bono Committee with

instructions to appoint pro bono counsel for Stenberg in this action as soon as

possible. Stenberg’s motion to appoint counsel (ECF No. 10) is therefore

GRANTED, and Steinberg is conditionally granted the appointment of counsel

provided that the committee is successful in enlisting pro bono counsel for him. If

the committee is unsuccessful, counsel will not be appointed and Stenberg will need

to proceed pro se or retain counsel at his own expense.

      In the interim, and until such time as the Pro Bono Committee either appoints

counsel or determines that counsel cannot be appointed, this case is STAYED. The

Court recognizes that this stay will temporarily delay the adjudication of Stenberg’s

pending preliminary injunction motion. However, because it appears that Stenberg


                                            2
Case 4:20-cv-10674-MFL-APP ECF No. 16 filed 06/25/20        PageID.208   Page 3 of 3




is receiving some treatment and/or pain relief (see Resp. to Mot. for Preliminary

Injunction, ECF No. 7), and because Stenberg has requested that the Court appoint

him counsel, the Court concludes that a brief stay while the Pro Bono Committee

attempts to find counsel for Stenberg will not be unduly prejudicial.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: June 25, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 25, 2020, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                         3
